                                Case 1:20-cv-00479-DAD-JLT Document 12 Filed 09/23/20 Page 1 of 3

                        1     SEUNG YANG, Bar No. 249857
                              CHRISTOPHER L. GARCIA, Bar No. 306082
                        2     MOON & YANG, APC
                              1055 W. Seventh Street, Suite 1880
                        3     Los Angeles, California 90017
                              Telephone: 213.232.3128
                        4     Facsimile: 213.232.3125
                              seung.yang@moonyanglaw.com
                        5     chris.garcia@moonyanglaw.com

                        6     Attorneys for Plaintiff
                              JESUS CORRALES TORRES
                        7
                              JUDY M. IRIYE, Bar No. 211360
                        8     LITTLER MENDELSON, P.C.
                              2049 Century Park East, 5th Floor
                        9     Los Angeles, California 90067
                              Telephone: 310.553.0308
                     10       Facsimile.: 310.553.5583
                              jiriye@littler.com
                     11
                              VANESSA M. COHN, Bar No. 314619
                     12       LITTLER MENDELSON, P.C.
                              5200 N. Palm Ave., Ste. 302
                     13       Fresno, California 93704
                              Telephone: 559.244.7500
                     14       Facsimile: 559.244.7525
                              vcohn@littler.com
                     15
                              Attorneys for Defendant
                     16       TARGET CORPORATION

                     17
                                                           UNITED STATES DISTRICT COURT
                     18
                                                           EASTERN DISTRICT OF CALIFORNIA
                     19
                     20
                              JESUS CORRALES TORRES, an                 Case No. 1:20-CV-00479-DAD-JLT
                     21       individual;
                                                                        JOINT STIPULATION REGARDING
                     22                       Plaintiff,                EARLY SETTLEMENT CONFERENCE
                     23             v.                                  Complaint Filed: March 2, 2020
                                                                        Kern County Complaint No.: BCV-20-100606
                     24       TARGET CORPORATION, a Minnesota
                              Corporation; and DOES 1 through 25,
                     25       inclusive,

                     26                       Defendant.

                     27

                     28
LITTLER MEND ELSO N, P .C.
    5200 N orth Palm Avenue
           Suite 302          JOINT STIPULATION REGARDING EARLY
    Fresno, CA 93704.2225
         559.244.7500         SETTLEMENT CONFERENCE
                                 Case 1:20-cv-00479-DAD-JLT Document 12 Filed 09/23/20 Page 2 of 3

                        1                 STIPULATION REGARDING EARLY SETTLEMENT CONFERENCE

                        2                    WHEREAS, Plaintiff filed the above-referenced Complaint on or about March 2, 2020;

                        3                    WHEREAS, on July 2, 2020, the Court issued a Scheduling Order [ECF 9], which set

                        4     this matter for a Settlement Conference on January 11, 2021, at 9:00 AM; and

                        5                    WHEREAS, the parties have conducted adequate discovery to date and agree that an

                        6     earlier Settlement Conference than that originally scheduled by the Court would be appropriate at this

                        7     juncture.

                        8                    NOW, THEREFORE, in light of the foregoing, the parties stipulate and agree to submit

                        9     this matter to a Settlement Conference before the Court on November 18, 2020, at 1:30 PM.

                     10
                              Dated: September __, 2020                         MOON & YANG, APC
                     11

                     12
                                                                                By:
                     13                                                               SEUNG YANG
                                                                                      CHRISTOPHER L. GARCIA
                     14                                                               Attorneys for Plaintiff
                                                                                      JESUS CORRALES TORRES
                     15

                     16
                              Dated: September __, 2020                         LITTLER MENDELSON, P.C.
                     17

                     18
                                                                                By:
                     19                                                               JUDY M. IRIYE
                                                                                      VANESSA M. COHN
                     20                                                               Attorneys for Defendant
                                                                                      TARGET CORPORATION
                     21

                     22

                     23

                     24

                     25

                     26
                     27

                     28
LITTLER MEND ELSO N, P .C.
    5200 N orth Palm Avenue
                              JOINT STIPULATION REGARDING EARLY
           Suite 302
    Fresno, CA 93704.2225
         559.244.7500         SETTLEMENT CONFERENCE
                                                                              2.
                                 Case 1:20-cv-00479-DAD-JLT Document 12 Filed 09/23/20 Page 3 of 3

                        1                                                     ORDER

                        2
                                             Pursuant to stipulation of the parties, the Court will advance the Settlement Conference
                        3
                              originally set for January 11, 2020, at 9:00 AM, to November 18, 2020, at 1:30 PM, before the Hon.
                        4
                              Judge Thurston.
                        5
                                             The parties SHALL comply with the Court’s order related to settlement conferences as
                        6
                              set forth in the scheduling order (Doc. 8 at p. 5-7)
                        7

                        8     IT IS SO ORDERED.
                        9
                                  Dated:    September 23, 2020                         /s/ Jennifer L. Thurston
                     10                                                          UNITED STATES MAGISTRATE JUDGE

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19
                     20

                     21

                     22

                     23

                     24

                     25

                     26
                     27

                     28
LITTLER MEND ELSO N, P .C.
    5200 N orth Palm Avenue
                              JOINT STIPULATION REGARDING EARLY
           Suite 302
    Fresno, CA 93704.2225
         559.244.7500         SETTLEMENT CONFERENCE
                                                                                3.
